      Case 2:19-cv-11403-SSV-JVM Document 12 Filed 07/11/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JOHN DOE,                                            CIVIL ACTION
    Plaintiff                                         NO. 19-11403

 VERSUS                                               SECTION: "R" (1)

 ADMINISTRATORS OF THE TULANE                         JUDGE SARAH S. VANCE
 EDUCATIONAL FUND,
    Defendants                                        MAGISTRATE JUDGE
                                                      JANIS VAN MEERVELD

                 ORDER SCHEDULING SETTLEMENT CONFERENCE

A settlement conference in the above matter is hereby scheduled for Friday, August 30, 2019, at
11:00 a.m., before Magistrate Judge Janis van Meerveld, Room B-345, Hale Boggs Building, 500
Poydras Street, New Orleans, Louisiana. Please note that a photo ID is required to enter the
building. PLEASE BE PUNCTUAL.

The required settlement memoranda, more fully described below, are due no later than
midnight on Wednesday, August 21, 2019.

WHO MUST ATTEND?

Persons with ultimate settlement authority must be personally present or readily available by
phone.

Participation of parties is likely to increase the efficiency and effectiveness of the settlement
conference. If the conference is being held within two months of the trial date, any party who
resides or has a business address within 100 miles of the courthouse shall attend the
conference in person with counsel. A request to be exempt from this requirement should be
submitted to the Court in writing no later than one week prior to the conference. Address your
request to efile-vanmeerveld@laed.uscourts.gov. The email subject line should include your case
number and “Request for non-appearance of a party.”

Parties not appearing shall be available for the duration of the settlement conference.

Any counsel appearing without authority to negotiate, or without the ability to readily contact the
person with full and ultimate settlement authority throughout the settlement conference, may be
sanctioned.

WHO ELSE SHOULD ATTEND?

Other people sometimes are key to settling the case. For example, the attendance of a spouse may
be helpful. Consider whether any intervenors need to be present. Counsel assisting your client on

                                                 1
       Case 2:19-cv-11403-SSV-JVM Document 12 Filed 07/11/19 Page 2 of 3



related matters may need to be involved. At the very least, contact information should be available
for them at the conference.

WHAT MUST OCCUR PRIOR TO THE SETTLEMENT CONFERENCE?

At least ten days prior to the conference, the plaintiff is to have made a settlement demand. No
later than one week prior to the conference, the defendant is to have responded to that demand.
Should the conference be set less than ten days out from this notice, the plaintiff must still make
a settlement demand and the defendant must still respond prior to the conference.

In addition, at least one week prior to the conference, plaintiff’s counsel should circulate updated
medical billing information, medical reports, economist reports, liability expert reports, vocational
rehab reports, etc. to defense counsel. Remember that defense counsel are often reporting to
clients, adjusters, and risk managers who need time to review and evaluate. This will help ensure
defense counsel arrives with enough authority to settle the matter.

Defense counsel should allow enough time to speak to their decision makers about the information
and authority, and should similarly provide any new documentation to plaintiff’s counsel at least
one week in advance of the conference. If the client/adjuster will not be present, get all office and
cell phone numbers you may need to contact that person during the conference.

WHAT MUST YOU SUBMIT IN ADVANCE?

Each party shall provide, in confidence, a concise settlement memorandum no longer than ten
(10) double spaced pages, using no smaller than a 12 point font. Exhibits/attachments
are permitted. The memorandum shall include a brief description of:
    1. any liability disputes;
    2. facts you believe you can prove at trial;
    3. the damages at issue in the case;
    4. the major weaknesses in each side’s case, both factual and legal;
    5. the history of settlement negotiations thus far;
    6. the party’s settlement position;
    7. the major obstacle to settlement as you perceive it;
    8. reference to any pending dispositive or other motions that would have a significant effect
        on settlement for the Court to review prior to settlement;
    9. any other special issues that may have a material bearing upon settlement discussions (e.g.
        outstanding liens, particularly contentious litigation history, etc.); and
    10. individuals you plan to bring to the settlement conference.

In setting forth your settlement position, do not just argue the merits of your case. For the Court
and parties to be successful in the limited time provided for this settlement conference, you should
provide the Court with a clear and candid understanding of your and your client’s actual evaluation
of the case and an idea of where you believe the case should settle.

The memorandum shall include the case number, case name, and should be emailed directly to:
efile-vanmeerveld@laed.uscourts.gov. The email subject line should read: “19-11403 - August

                                                 2
       Case 2:19-cv-11403-SSV-JVM Document 12 Filed 07/11/19 Page 3 of 3



30, 2019 - [Plaintiff’s/Defendant’s] Settlement Position Paper.” Do not mail hard copies of the
settlement memorandum to chambers.

COMMUNICATIONS               WITH      THE      COURT       PRIOR TO          THE      SETTLEMENT
CONFERENCE.

You may be contacted by the Court to answer questions, clarify issues, discuss who is attending
the settlement conference, and other preliminary matters designed to ensure the conference itself
is productive. Similarly, counsel is invited to contact the Court to address any matters it believes
need to be discussed in advance, including any request to conduct lengthy or high tech opening
statements.

It is the duty of the plaintiff(s) to notify this Court if trial is continued or if the case is settled or
otherwise disposed of prior to the date of the scheduled settlement conference, so that the matter
may be removed from the Court’s docket.

In the days immediately preceding the settlement conference, if either party believes that
negotiation attempts would not be fruitful at the time set for the conference for any reason (for
example, insufficient discovery, the need to wait on the resolution of a dispositive motion, or an
inability to obtain any settlement authority from the client), that party should contact the Court as
soon as possible to discuss the concern.

HOW LONG WILL THE CONFERENCE LAST?

Settlement conferences conducted by this Court are generally scheduled for two to three hours and
may be one of two such sessions in a given day. Consequently, lengthy opening
sessions/statements typical of some private mediations will generally not be entertained by the
Court unless permission is obtained in advance. Counsel for the parties are strongly encouraged
to engage in preliminary discussions with an eye toward meaningfully narrowing their disputes
before appearing for the Conference.

PARKING.

It can delay the conference when participants need to go feed a parking meter. Please see the
Court’s website for resources in planning your parking strategy, and note that some parking options
can be extended remotely by downloading the app “parkmobile.” Please note: the Court does not
endorse nor have any affiliation with any parking lots or parking services and assumes no
responsibility when you use these services.

        New Orleans, Louisiana, this 10th day of July, 2019.



                                                                 Janis van Meerveld
                                                            United States Magistrate Judge



                                                    3
